                                                                                                DISTRICT OF OREGON
                                                                                                        FILED
                                                                                                   December 04, 2018
                                                                                            Clerk, U.S. Bankruptcy Court


 1
              Below is an order of the court.
 2

 3

 4

 5

 6
                                                                      _______________________________________
 7                                                                              PETER C. McKITTRICK
                                                                                U.S. Bankruptcy Judge
 8

 9                                UNITED STATES BANKRUPTCY COURT
10                                   FOR THE DISTRICT OF OREGON
11

12                                                  )
     In re:                                             Case No:        18-31644-pcm11 (Lead Case)
                                                    )
13                                                  )                   18-31646-pcm11
     SUNSHINE DAIRY FOODS                           )
14   MANAGEMENT, LLC                                    (Chapter 11 Proceeding)
                                                    )
15   and                                            )   ORDER GRANTING MOTION OF
16                                                  )   WELLS FARGO VENDOR FINANCIAL
     KARAMANOS HOLDINGS, INC.
                                                    )   SERVICES, LLC, FOR RELIEF FROM
17                                                  )   THE AUTOMATIC STAY
                      Debtors-in-possession.        )
18
                                                    )
19

20                    THIS MATTER came before the Court for hearing upon the Motion of Wells Fargo
21   Vendor Financial Services, LLC [Dkt. 550]. The Notice was served on the debtors, U.S Trustee, Top
22   20 Largest Unsecured Creditors, and their respective attorneys, if any, on November 15, 2018. No
23   written objections have been filed pursuant to LBR 9013-1(c), and no extensions of time have been
24   granted. The Court, having reviewed the Motion, the Notice, the Court’s files in this matter, and
25   having heard the arguments of counsel, if any, at the hearing, and being fully advised,
26

27    Page 1 of 2 – ORDER GRANTING MOTION OF                        ASSAYAG  MAUSS
      WELLS FARGO VENDOR FINANCIAL                                  A Limited Liability Partnership
28    SERVICES, LLC, FOR RELIEF OF THE                              One Centerpointe Drive, Suite 170
      AUTOMATIC STAY                                                Lake Oswego, OR 97035
                                                                    Phone: (503) 624-6800
                                                                    Fax: (503) 624-6888

                               Case 18-31644-pcm11        Doc 583      Filed 12/04/18
 1                   NOW THEREFORE,
 2                   IT IS HEREBY ORDERED THAT moving creditor Wells Fargo Vendor Financial
 3   Services, LLC (“Wells Fargo”) shall have relief from the automatic stay of bankruptcy with respect to
 4   the Debtors and Debtors’ estate herein to permit creditor to exercise its default rights and remedies
 5   with respect to the office equipment leased to Debtors pursuant to certain agreements between Debtors
 6   and Wells Fargo described in Wells Fargo’s motion, and further described as follows:
 7          (1) Konica Minolta 808 Copier System
 8          (1) Konica Minolta 308 Copier System
 9          (1) Lexmark C4150 Color Printer
10          (1) Konica Minolta C458 Color Copier System
11          (1) Konica Minolta C308 Color Copier System
12

13                   IT IS FURTHER ORDERED THAT the 14 day stay period of BR 4001(a)(3) is hereby
14   waived, and the relief granted herein shall take effect immediately upon entry of this order.
15                                                     ###
16
     Proponent has provided notice as required by LBR 9021-1 and received no objections during the
17   applicable circulation period which has now expired.
18
     Presented by:
19
     ASSAYAG  MAUSS
20   A Limited Liability Partnership

21
     By: /s/ Raminta A. Rudys
22
           Michele Sabo Assayag, OSB 105578
23         Raminta A. Rudys, OSB 066806
           Telephone: (503) 624-6800
24         ramintar@amlegalgroup.com
           Attorneys for Wells Fargo Vendor Financial Services, LLC
25

26

27    Page 2 of 2 – ORDER GRANTING MOTION OF                        ASSAYAG  MAUSS
      WELLS FARGO VENDOR FINANCIAL                                  A Limited Liability Partnership
28    SERVICES, LLC, FOR RELIEF OF THE                              One Centerpointe Drive, Suite 170
      AUTOMATIC STAY                                                Lake Oswego, OR 97035
                                                                    Phone: (503) 624-6800
                                                                    Fax: (503) 624-6888

                             Case 18-31644-pcm11          Doc 583      Filed 12/04/18
